—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in failing to conduct a thorough inquiry into his justification defense before accepting his plea of guilty to assault in the second degree (Penal Law § 120.05 [2]). The recitation of the facts underlying the crime, however, did not cast significant doubt upon defendant’s guilt (see, People v Lopez, 71 NY2d 662, 666). The court had no “duty to inquire further to ensure that defendant’s guilty plea is knowing and
*1195voluntary” (People v Lopez, supra, at 666). (Appeal from Judgment of Monroe County Court, Egan, J. — Assault, 2nd Degree.) Present — Denman, P. J., Hayes, Pigott, Jr., Callahan and Fallon, JJ.